I017-/51
CCA #       13-14-00199-CR                            OFFENSE:     Aggravated Assault


STYLE:      AndyTorres Ramos v. The State of Texas    COUNTY:      San Patricio


TRIAL COURT:             36th District Court                                                   MOTION
TRIAL COURTS:            S-13-3236-CR                     FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. Starr Boldrick Bauer       DATE:7/23/15
DISPOSITION: Affirm                                       JUDGE: Justice Garza

DATE:

JUSTICE:                               PC      S

PUBLISH:                             DNP:



CLKRECORD:                                                SUPPCLKRECORD

RPT RECORD:                                               SUPPRPTRECORD

STATE BR:                                                 SUPPBR

APP BR:                                                    PROSE BR




                              IN THE COURT OF CRIMINAL APPEALS


                                                         CCA#             I017-/S'
        APP£LLAA/r'j$ Petition                             Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                        DATE:

                                                           JUDGE:

DATE: ///0t/{3-0/J'                                        SIGNED:                       PC:

JUDGE:        KjJA. LCtA^^^.                               PUBLISH:                     DNP:




                   MOTION FOR REHEARING IN                 MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                      ON

JUDGE:                                                     JUDGE: